Citation Nr: 0303007	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of an original rating in excess 
of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, for additional development.  
Following a VA examination conducted pursuant to the Board's 
remand, a March 2002 rating decision increased the evaluation 
for psoriasis to 10 percent, effective in May 1998, the date 
of receipt of the original claim for service connection.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating criteria used to evaluate skin conditions were 
amended effective August 30, 2002; neither version is more 
favorable and the veteran will therefore be evaluated under 
both rating criteria following this date.

3.  The competent medical evidence indicates that, from the 
date of receipt of the  original claim in May 1998, the 
veteran's psoriasis has not resulted in constant exudation or 
itching, extensive lesions, or marked disfigurement, nor has 
his psoriasis involved 20 percent to 40 percent of his entire 
body or 20 to 40 percent of his exposed areas, and, aside 
from an isolated, localized lesion of the left cheek noted in 
September 1998, it has not involved his face, head or neck.





CONCLUSION OF LAW

The schedular criteria the assignment of an original rating 
in excess of 10 percent for the veteran's psoriasis have not 
been met at any time from the date of receipt of the original 
claim in May 1998.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7816 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (August 30, 2002); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service VA and 
private medical reports, as indicated by the veteran.  The 
Board advised the claimant of the VCAA's enhanced duty to 
assist and notify by the November 2001 remand.  In order to 
fully develop the record, the RO requested that the veteran 
provide additional information regarding treatment and 
outstanding evidence in a letter dated in November 2001.  A 
March 2002 Supplemental Statement of the Case informed the 
veteran of the criteria for evaluating skin disorders, and 
thus the evidence necessary to substantiate his claim under 
the previous criteria.  Correspondence to the veteran dated 
in December 2002 informed the veteran of the revised criteria 
for evaluating skin disorders, and thus the evidence 
necessary to substantiate his claim under that scheme.  The 
Board notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for the current 
claim.  The Board finds that the veteran was kept apprised of 
what he must show to prevail in his claim, and he was 
generally informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has also determined that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision, including the report of a 
February 2002 VA examination.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

Factual Background

In correspondence to VA, and during a July 2001 hearing 
before the undersigned Board member, sitting at the RO, the 
veteran has made many contentions as to the severity of his 
psoriasis, which the Board will address together for the sake 
of clarity.  He has stated that he receives treatment for his 
psoriasis that includes medication, some of which he applies 
twice a day instead of the recommended once a day.  The 
veteran explained that his job working with air conditioners, 
heating ventilation and plumbing requires a lot of contact 
with the ground as well as washing of his hands.  This 
results in the removal of the medication, as well as the 
drying out of his skin and cracking of the skin on his 
fingers.  The veteran said that he still was able to finish 
jobs regardless of these problems because his motivation was 
to do the job for which he had been hired.  The condition is 
especially bad in the winter.  Consistently, it was on his 
knees, ankle, elbows and hands.  He said that he was too 
embarrassed to wear shorts because his first wife and people 
in public would comment on his condition.  The lesions were 
often scaly and would flake off.  Blood was the only 
discharge.  

The record before the Board contains the veteran's service 
medical records and post-service medical records, which will 
be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The report of a September 1998 VA examination provides that 
on physical examination the veteran had some rosacea on the 
left cheek but not the nose.  There were elevated, red 
irregular areas over both elbows and both knees with some 
scaling of the skin.  There was no evidence of psoriatic 
lesions of the ears.  The pertinent diagnosis was psoriasis.  

Records from Dr. E. dated during the appeal period indicate 
treatment for several conditions.  Dr. E. removed two skin 
tags, not noted to be related to his psoriasis, from the 
veteran in 1999.  In January 2002, the veteran sought 
treatment for a flare up of psoriasis.  The pertinent 
assessment was psoriasis.  The examination also indicated 
that on physical examination the veteran had no skin lesions.  

VA outpatient medical records show include a printout 
indicating that the veteran was scheduled in July 2000 for an 
outpatient dermatologic consultation by Dr. T.

The report of a February 2002 VA examination indicates that 
the veteran's claims file was reviewed.  The examiner stated 
that she agreed with Dr. T. that the psoriasis was chronic 
and could be disfiguring.  The veteran stated that the 
lesions are very fragile and tear easily, and are exacerbated 
by warm showers.  On physical examination, the areas involved 
were both elbows, knees and ankle.  The largest patch was on 
the left knee, approximately 8 cm by 12 cm.  The patches were 
sharply demarcated plaques, slightly silvery, elevated, dry 
and flaky.  The nailbeds were intact and there were no 
ridges, oil stains or ulcerations.  There was some 
exfoliation and crusting.  The veteran's face had no active 
lesion or erythema, but there was slightly dry skin behind 
the ear.  Photographs of both elbows and knees were provided.  
The diagnosis was psoriasis on elbows, knees and ankles; and 
history of rosacea, currently no flare-up.  

VA outpatient medical records show that the veteran was 
treated in March 2002 for a flare-up.  The record shows that 
he was using cortisone cream, which had improved his 
condition.  The psoriasis was noted to be stable.  The 
veteran reported that he had been prescribed Effexor by a Dr. 
E. as his condition was acting up.  

The veteran submitted additional photographs showing some 
silvery patches on his hands, fingers and knees in January 
2002, along with a statement in which he asserted that the 
psoriasis itself was a scar that did not go away.  He further 
contended that his skin was very sensitive and bled very 
easily, even with a slight bump.  He also indicated that the 
skin on his knuckles would split open with very little 
movement, causing a very painful cut on his hand.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
Thus, the severity of the disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119(1999).

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  The Board notes that VA O.G.C. Prec. Op. No. 3-
2000 (April 10, 2000), addresses the situation arising when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending.  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

Under the provisions of the Rating Schedule in effect prior 
to August 30, 2002, disabilities manifested by psoriasis are 
rated by analogy under Diagnostic Code 7806, which provides 
the criteria for rating a disability manifested by eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Pursuant to 
Diagnostic Code 7806, a noncompensable rating evaluation is 
appropriate where there is slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted when the 
disability is manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
To attain a rating of 30 percent, the disability must be 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement.  A Note to 38 C.F.R. § 
4.118 provides that the most repugnant conditions may be 
submitted for central office rating with several unretouched 
photographs.

Under the provisions of the rating schedule effective August 
30, 2002, a 30 percent evaluation is assignable for psoriasis 
of 20 percent to 40 percent of the entire body or 20 to 40 
percent of the exposed areas affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs was required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  In 
addition, psoriasis may be treated as disfigurement of the 
head, face or neck, or scars, under the corresponding 
Diagnostic Code, depending on the predominant disability.  
Diagnostic Code 7816 (August 30, 2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 10 percent for 
psoriasis, at any time from the date of receipt of the 
original claim in May 1998, under the old or the new 
criteria.  In so finding, the Board determines that neither 
the previous nor the revised rating criteria for skin 
disorders are more favorable to the veteran's claim.  VA 
O.G.C. Prec. Op. No. 3-2000.  

The competent medical evidence of record is negative for any 
indication that at any time during the period of time at 
issue the veteran's psoriasis has been manifested by constant 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  While the February 2002 VA examination report 
indicates that the veteran's psoriasis could be disfiguring, 
the treatment and examination reports of record do not show 
marked disfigurement.  The examiner at that time noted that 
the veteran's pruritus or itching was intermittent (not 
constant).  It was also reported at that time that the 
veteran gave a history of constant lesions involving several 
areas, to include the elbows, knees, and ankles.  Assuming 
this to be the case, the question thus becomes whether such 
lesions are associated with exudation.  Exudation is defined 
as "the escape of fluid, cells, and cellular debris from 
blood vessels and their deposition in or on the tissues, 
usually as the result of inflammation."  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 600 (27th ed. 1988).  
Exfoliation is defined as "a falling off in scales or 
layers."  DORLAND'S, 594.  The veteran's lesions have been 
described and appear in the photographs as scaly patches or 
exfoliation; there is no medical evidence of constant 
exudation.  The lesions are fairly localized to the joints 
and, therefore, are not extensive.  The current 10 percent 
rating contemplates such lesions.  See Diagnostic Code 7806.  
The VA and private treatment records, as well as the two VA 
examination reports, indicate that the veteran's psoriasis is 
present on his ankles, knees and elbows.  The objective 
descriptions of the condition do not indicate that it covers 
20 percent or more of his entire body or 20 percent or more 
of his exposed areas.  The Board recognizes the evidence that 
the veteran uses several medications for his psoriasis.  
However, none of these drugs constitute systemic therapy by 
corticosteroids or other immunosuppressive drugs.  The 
medical evidence also indicates that the veteran's psoriasis 
is essentially confined to the joints noted above, aside from 
an isolated, localized lesion of the left cheek noted in 
September 1998; it does not appreciably affect his face, head 
or neck or result in scars.  Thus, the condition does not 
warrant evaluation on the basis of disfigurement of the head, 
face or neck, or scars, under the corresponding Diagnostic 
Codes.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for the 
assignment of an original schedular rating in excess of 10 
percent for psoriasis, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Consideration of an extra-schedular evaluation for psoriasis 
is the subject of the remand below.


ORDER

Entitlement to the assignment of an original schedular rating 
in excess of 10 percent for psoriasis is denied.





                                                             
REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

After reviewing the relevant clinical evidence, photographs 
and the veteran's statements, it is the Board's judgment that 
he should be provided an opportunity to present evidence on 
the question of whether his psoriasis causes marked 
interference with employment so as to support an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

After conducting any development deemed 
necessary, to include contacting the 
veteran to determine if he has any 
additional evidence that is relevant to 
the question of whether his psoriasis 
causes marked interference with 
employment (e.g., records and/or a 
statement from employer), the RO should 
enter a decision regarding whether it is 
appropriate to refer the veteran's case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an extra-
schedular evaluation of his psoriasis.  
If this decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case.  After providing an appropriate 
time within which to respond, the case 
should be returned to the Board for 
further review, if otherwise in order.

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

